SUBSCRIPTION AGREEMENT
 
Subscription Agreement, dated February 8, 2007, between GENERAL COMPONENTS,
INC., a Nevada corporation having its business address at Suite 1503, Sino Plaza
255-257, Gloucester Road, Causeway Bay, Hong Kong (the “Company”) and certain
investors listed on the signature pages hereto (the “Purchasers”).
 
ARTICLE I

 
PURCHASE, SALE AND TERMS OF SHARES
 
1.01  The Shares. Each Purchaser agrees to purchase shares of Series B Preferred
Stock of the Company (the “Shares”), at a purchase price of $50,000 per share,
in the amount set forth on such Purchaser’s signature page hereto, for a total
of $7,100,000 in aggregate Subscription Amounts.
 
1.02  Closing. The Company agrees to issue, and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, Purchasers agree to purchase
the Shares as described in Section 1.01. The closing (the “Closing”) of the
purchase and sale of the Shares to be acquired by the Purchasers from the
Company under this Agreement shall take place at the offices of Loeb & Loeb LLP,
345 Park Avenue, New York, NY 10154, at 10:00 a.m., New York City time as soon
as practicable following the date on which all of the closing conditions set
forth in Article II have been satisfied or waived (the “Closing Date”). At the
Closing, the Purchasers will make a payment of their respective Subscription
Amounts, directly by wire transfer or will cause Loeb & Loeb LLP, as escrow
agent, to deliver a wire transfer of such Subscription Amount to the account of
the Company. Each Purchaser and each Convertible Note Investor that has
acknowledged and signed this Agreement shall also, at the Closing, deliver to
the Company, signed and completed copies of, (i) if such Purchaser or
Convertible Note Investor is a “United States person” for U.S. federal income
tax purposes, a Form W-9 in accordance with the instructions accompanying the
form or (ii) if such Purchaser or Convertible Note Investor is a nonresident
alien for U. S. federal income tax purposes, a Form W-8BEN in accordance with
the instructions accompanying the form, if applicable (or such other applicable
Form W-8). Subsequent to the Closing, the Company will issue certificates
representing the Series B Preferred Stock to the Purchasers of the Shares,
evidencing the purchase by the Purchasers of the number of Shares corresponding
to their respective Subscription Amounts.
 
1.03  Representations by the Purchasers. Each Purchaser make the following
representations and warranties to the Company:
 
(i)  None of the Shares (or shares of Common Stock that may be issued upon the
conversion thereof or in payment of dividends thereon) have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws. The Purchaser understands that the offering and sale of
the Shares is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, or not subject to such requirement, by virtue of Regulation S
promulgated under the Securities Act, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  The Purchaser has carefully reviewed the reports and other documents filed
by the Company from time to time with the Securities and Exchange Commission
(the “SEC Reports”) and all other documents requested by the Purchaser (the
“Requested Documents”) and understands the information contained therein.
 
(iii)  Neither the Securities and Exchange Commission nor any state securities
commission has approved the Shares, or passed upon or endorsed the merits of the
offer or sale thereof.
 
(iv)  All documents, records and books pertaining to the investment in the
Shares (including, without limitation, the Transaction Documents) have been made
available for inspection by the Purchaser and its representatives. Purchaser
hereby acknowledges that all such information is confidential and Purchaser
shall not disclose any such confidential information to any third party other
than as set forth herein.
 
(v)  The Purchaser has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Shares and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser.
 
(vi)  In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in the SEC Reports and the Requested Documents.
 
(vii)  The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Shares through or as a result of, any form of
general solicitation or general advertising as those terms are used in
Regulation D under the Securities Act, including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Shares and is not subscribing for
Shares and did not become aware of the offering of the Shares through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in the Shares generally.
 
(viii)  The Purchaser has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby.
 
(ix)  The Purchaser has such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities similar to the
Shares, so as to enable the Purchaser to utilize the information made available
to it in connection with the offering of the Shares to evaluate the merits and
risks of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(x)  The Purchaser is not relying on the Company or any of its employees,
officers or agents with respect to the legal, tax, economic and related
considerations as to an investment in the Shares, and the Purchaser has relied
on the advice of, or has consulted with, only his own advisors.
 
(xi)  The Purchaser is acquiring the Shares solely for the Purchaser's own
account for investment and not with a view to resale, assignment or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any part of the
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement. The Purchaser will not engage in hedging transactions with respect
to the Shares or the securities received upon exchange of the Shares unless in
compliance with the registration requirements of the Securities Act.
 
(xii)  The Purchaser must bear the substantial economic risks of the investment
in the Shares indefinitely because none of the Shares (or shares of Common Stock
that may be issued upon the conversion thereof) may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Subject to the terms hereunder, legends shall be placed on the
Securities to the effect that they have not been registered under the Securities
Act or applicable state securities laws and appropriate notations thereof will
be made in the Company’s records. Stop transfer instructions will be placed with
the transfer agent of the shares of Common Stock. Although the Company has the
obligation to register for resale the securities received upon conversion of the
shares of Series B Preferred Stock (see the Registration Rights Agreement),
there can be no assurance that such registration will be completed within the
time frames required by the Company, or at all. It is not anticipated that there
will be any active market for resale of the Securities, and such securities will
not be freely transferable at any time in the foreseeable future, until the
registration statement filed pursuant to the Registration Rights Agreement is
declared effective.
 
(xiii)  The Purchaser has adequate means of providing for its current financial
needs and foreseeable contingencies and has no need for liquidity of the
investment in the Shares for an indefinite period of time.
 
(xiv)  The Purchaser is aware that an investment in the Shares involves a number
of very significant risks and has carefully read and considered the matters set
forth under the caption “Risk Factors” in the SEC Reports.
 
(xv)  The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as set forth on the Investor
Certification contained herein or is a “non-US Person” as set forth on such
Investor Certification.
 
(xvi)  The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, limited liability company or partnership, association, joint stock
company, trust, unincorporated organization or other entity, (A) such entity was
not formed for the specific purpose of acquiring the Shares, (B) such entity is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (C) the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of law
or its charter or other organizational documents, (D) such entity has full power
and authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Shares (and the shares of Common Stock that
are issuable upon the conversion thereof), (E) the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
and (F) this Subscription Agreement has been duly executed and delivered on
behalf of such entity and is a legal, valid and binding obligation of such
entity; and (iii) if executing this Subscription Agreement in a representative
or fiduciary capacity, such representative has full power and authority to
execute and deliver this Subscription Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation,
limited liability company or limited liability partnership, or other entity for
whom such representative is executing this Subscription Agreement, and such
individual, ward, partnership, trust, estate, corporation, limited liability
company or partnership, or other entity has full right and power to perform this
Subscription Agreement and make an investment in the Company, and that this
Subscription Agreement constitutes a legal, valid and binding obligation of such
Purchaser. The execution and delivery of this Subscription Agreement will not
violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Purchaser is a party or by which it is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
(xvii)  The Purchaser had the opportunity to obtain any additional information,
to the extent the Company had such information in its possession or could
acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in the SEC Reports and all documents
received or reviewed in connection with the purchase of the Shares and the
opportunity to have representatives of the Company provide it with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business and
prospects of the Company deemed relevant by the Purchaser and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
Purchaser to its full satisfaction.
 
(xviii)  The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or furnishes herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the offering of the Shares. The Purchaser
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company's issuance of the Shares.
 
(xix)  The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of its net worth and financial circumstances and the purchase
of the Shares will not cause such commitment to become excessive. The investment
is a suitable one for the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(xx)  No oral or written representations have been made, or oral or written
information furnished, to the Purchaser in connection with the offering of the
Shares or as to the Company, which are in any way inconsistent with the
information contained in the SEC Reports.
 
(xxi)  The Purchaser understands that, until such securities have been
registered under the Securities Act, any certificates issued to represent the
Shares and any shares of Common Stock issuable upon the conversion thereof will
bear a restrictive legend substantially to the following effect:


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
 
(xxii)  Opinion. The Purchasers will not transfer any or all of the Shares
pursuant to Regulation S or absent an effective registration statement under the
Securities Act and applicable state securities law covering the disposition of
Purchaser’s Shares, without first providing the Company with an opinion of
counsel (which counsel and opinion are reasonably satisfactory to the Company)
to the effect that such transfer will be made in compliance with Regulation S or
will be exempt from the registration and the prospectus delivery requirements of
the Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.
 
(xxiii)  The Purchasers nor any of their respective Affiliates have engaged, or
will engage in any transactions in the securities of the Company (including,
without limitations, any Short Sales (as defined below) involving the Company’s
securities) since the time that the Purchasers were first contacted by the
Company or its representatives regarding the transactions contemplated by this
Agreement. “Short Sales” shall include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
CONDITIONS TO PURCHASERS’ OBLIGATIONS
 
The obligations of each Purchaser to purchase and pay for the Shares to be
purchased by it at the Closing, is subject to the following conditions:
 
2.01  Representations and Warranties. Each of the representations and warranties
of the Company set forth in Article III hereof shall be true, accurate and
correct on the date of the Closing as if made on the date of the Closing.
 
2.02  Documentation at Closing. The Purchasers shall have received, prior to or
at the Closing, all of the following materials, each in form and substance
satisfactory to the Purchasers and their counsel, if any, and each of the
following events shall have occurred, or each of the following documents shall
have been delivered, prior to or simultaneous with such Closing:
 
(a)  Copies of (1) the Articles of Incorporation of the Company, as amended or
restated to date, together with such evidence as may be available of the filing
thereof; (2) the resolutions of the Board of Directors providing for the
approval of this Agreement, the issuance of the Shares, and all other agreements
or matters contemplated hereby or executed in connection herewith; and (3) the
By-laws of the Company, all of which shall have been certified by the Secretary
of the Company, as of the date of each such Closing, to be true, complete and
correct; and certified copies of all documents evidencing other necessary
corporate or other action and governmental approvals, if any, required to be
obtained at or prior to the Closing with respect to this Agreement and the
issuance of the Shares.
 
(b)  The Company shall have delivered the other documents, instruments or
certificates to be delivered pursuant to this Agreement by the Company or any of
its officers, including with respect to the incumbency of such officers, and the
true specimen signatures of such officers.
 
(c)  A certificate of the President of the Company, dated the date of the
Closing, stating that the representations and warranties of the Company
contained in Article III hereof and otherwise made by the Company in writing in
connection with the transactions contemplated hereby are true and correct as of
the time of the Closing and that all obligations and covenants in this Agreement
required to be performed prior to or at the Closing have been performed as of
the time of Closing.
 
(d)  The Company shall have obtained any consents or waivers necessary to be
obtained at or prior to the Closing to execute and deliver this Agreement and
the other agreements and instruments executed and delivered by the Company in
connection herewith, to issue the Shares and to carry out the transactions
contemplated hereby and thereby, and such consents and waivers shall be in full
force and effect at the Closing. All corporate and other action and governmental
filings necessary to effectuate the terms of this Agreement and the other
agreements and instruments executed and delivered by the Company in connection
herewith and the issuance of the Shares shall have been made or taken.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants as follows:
 
3.01  Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of Nevada, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it, except where the failure to be so organized, existing
and in good standing, or to have such authority and power, governmental
licenses, authorizations, consents or approvals would not have a Material
Adverse Effect. The Company is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned, held or operated makes such
qualification, licensing or domestication necessary, except where the failure to
be so duly qualified, licensed or domesticated and in good standing would not
have a Material Adverse Effect.
 
3.02  Subsidiaries. All of the direct and indirect subsidiaries (as defined in
Rule 12b-2 under the Exchange Act) of the Company are set forth on Schedule
3.02. Schedule 3.02 accurately sets forth the Company’s approximate percentage
ownership interest in each such subsidiary named therein.
 
3.03  Organizational Documents. True, correct and complete copies of the
organizational documents of the Company have been included in the Company SEC
Reports, and no action has been taken to amend or repeal such organizational
documents. The Company is not in violation or breach of any of the provisions of
its organizational documents, except for such violations or breaches as would
not have a Material Adverse Effect.
 
3.04  Authorization. Subject to its receipt of stockholder approval in the
manner required by law, the Company has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Subscription Agreement and each of the Transaction
Documents to which the Company is a party, to consummate the transactions
contemplated by this Subscription Agreement and each of the Transaction
Documents to which the Company is a party and to perform its obligations under
this Agreement and each of the Transaction Documents to which the Company is a
party. The execution, delivery and performance by the Company of this
Subscription Agreement and each of the Transaction Documents to which the
Company is a party have been duly authorized by the Board and do not require
from the Company Board any consent or approval that has not been validly and
lawfully obtained except for approval by the Company stockholders. The
execution, delivery and performance by the Company of this Subscription
Agreement and each of the Transaction Documents to which the Company is a party
requires no authorization, consent, approval, license, exemption of or filing or
registration with any governmental authority.
 
3.05  No Violation. Neither the execution nor the delivery by the Company of
this Subscription Agreement or any Transaction Document to which the Company is
a party, nor the consummation or performance by the Company of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the Company; (b) contravene, conflict with, constitute a default
(or an event or condition which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination or acceleration of, or
result in the imposition or creation of any lien under, any agreement or
instrument to which the Company is a party or by which the properties or assets
of the Company is bound; (c) contravene, conflict with, or result in a violation
of, any law or order to which the Company, or any of the properties or assets
owned or used by the Company, may be subject; or (d) contravene, conflict with,
or result in a violation of, the terms or requirements of, or give any
governmental authority the right to revoke, withdraw, suspend, cancel, terminate
or modify, any licenses, permits, authorizations, approvals, franchises or other
rights held by the Company or that otherwise relate to the business of, or any
of the properties or assets owned or used by, the Company, except, in the case
of clause (b), (c), or (d), for any such contraventions, conflicts, violations,
or other occurrences as would not have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.06  Binding Obligations. Assuming this Subscription Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than the Company, this Subscription
Agreement and each of the Transaction Documents to which the Company is a party
are duly authorized, executed and delivered by the Company and constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforcement is
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors rights generally.
 
3.07  Securities Laws. Assuming the accuracy of the representations and
warranties of the Purchasers contained in the Investor Certification, the
issuance of the Shares pursuant to this Subscription Agreement will be, when
issued and paid for in accordance with the terms of this Subscription Agreement,
issued in accordance with exemptions from the registration and prospectus
delivery requirements of the Securities Act and the registration permit or
qualification requirements of all applicable state securities laws.
 
3.08  Capitalization and Related Matters.
 
(i)  Capitalization. The authorized capital stock of the Company consists of 280
million shares, consisting of 280 million shares of Company Common Stock and 10
million shares of preferred stock, of which approximately 279,997,207 shares of
Company Common Stock are issued and outstanding, no shares of preferred stock
are outstanding and approximately 287,132,793 shares of Common Stock and 120
shares of Series B Preferred Stock are issuable pursuant to outstanding options,
warrants, purchase agreements, participation agreements, subscription rights,
conversion rights, exchange rights or other securities or contracts. All issued
and outstanding shares of the Company’s Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and have not been issued in
violation of any preemptive or similar rights. There are no outstanding
stockholders’ agreements, voting trusts or arrangements, registration rights
agreements, rights of first refusal or other contracts pertaining to the capital
stock of the Company, other than with respect to the 12,500,000 shares of Common
Stock issuable pursuant to a warrant to be issued to Comtech Global Investments,
Inc. (“Comtech”) pursuant to an Engagement Letter between Comtech and the
Company (the “Comtech Warrant”), the 16,250,000 shares of Common Stock issuable
pursuant to a warrant to be issued to Broadband Capital Management LLC
(“Broadband”) pursuant to an Engagement Letter between Broadband and the Company
(the “Broadband Warrant”, and together with the Comtech Warrant, the “Warrants”)
and the 30,000,000 shares of Common Stock issuable pursuant to a warrant (the
“Beijing HTW Warrants”) to be issued to Beijing Hi-Tech Wealth Investment and
Development Company Limited (“Beijing HTW”) pursuant to an Asset Purchase
Agreement dated as of the date hereof among Beijing HTW, the Company and Magical
Insight Investments Limited. The Warrants expire three years from the issue date
thereof and the exercise price applicable under such Warrants will be $0.15 per
share on the date of issuance and the Beijing HTW Warrants will have a nominal
exercise price and will be exercisable at any time after the consummation a 1
for 10 reverse split of its outstanding common shares by the Company. To the
best knowledge of the Company, the issuance of all of the shares of Company’s
Common Stock described in this Section 3.08 have been in compliance with U.S.
federal and state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)  No Redemption Requirements. Except as set forth in the SEC Reports, there
are no outstanding contractual obligations (contingent or otherwise) of the
Company to retire, repurchase, redeem or otherwise acquire any outstanding
shares of capital stock of, or other ownership interests in, the Company or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other person.
 
(iii)  Duly Authorized. The issuance of the Shares has been duly authorized and,
upon delivery to the Purchasers of certificates therefor in accordance with the
terms of this Subscription Agreement, such Shares have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all liens and restrictions, other than liens created by the Purchasers
and restrictions on transfer imposed by this Subscription Agreement and the
Securities Act, and will have been validly issued and be will be fully paid and
nonassessable.
 
3.09  Compliance with Laws. Except as would not have a Material Adverse Effect,
the business and operations of the Company have been and are being conducted in
accordance with all applicable laws and orders. Except as would have a Material
Adverse Effect, the Company has not received notice of any violation (or any
proceeding involving an allegation of any violation) of any applicable law or
order by or affecting such Company and, to the knowledge of the Company, no
proceeding involving an allegation of violation of any applicable law or order
is threatened or contemplated. Except as would have a Material Adverse Effect,
the Company is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of the Company, any event or
circumstance relating to the Company that materially and adversely affects in
any way its business, properties, assets or prospects or that prohibits the
Company from entering into this Subscription Agreement or would prevent or make
burdensome its performance of or compliance with all or any part of this
Subscription Agreement or the consummation of the transactions contemplated
hereby.
 
3.10  Certain Proceedings. There is no pending proceeding that has been
commenced against the Company and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Subscription Agreement. To the knowledge of
the Company, no such proceeding has been threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
3.11  No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Company for
any commission, fee or other compensation as a finder or broker, other than
Broadband.
 
3.12  Absence of Undisclosed Liabilities. Except as set forth in the SEC
Reports, the Company does not have any debt, obligation or liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due, whether or not known to the Company) arising out of any transaction entered
into at or prior to the Closing Date or any act or omission at or prior to the
Closing Date, except to the extent set forth on or reserved against on the most
recent balance sheet included in the SEC Reports. Except as set forth in the SEC
Reports, the Company has not incurred any liabilities or obligations under
agreements entered into, in the usual and ordinary course of business since
December 31, 2005.
 
3.13  Changes. Except as set forth in the SEC Reports, the Company has not,
since December 31, 2005:
 
(i)  Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Subscription Agreement;
 
(ii)  Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects other than changes, events or
conditions in the usual and ordinary course of its business, none of which would
have a Material Adverse Effect;
 
(iii)  Loans. Made any loans or advances to any person other than travel
advances and reimbursement of expenses made to employees, officers and directors
in the ordinary course of business;
 
(iv)  Liens. Created or permitted to exist any lien on any material property or
asset of the Company, other than as such as would not have a Material Adverse
Effect;
 
(v)  Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
equity security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(vi)  Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its stockholders;
 
(vii)  Material Company Contracts. Terminated or modified any material Company
contract, except for termination upon expiration in accordance with the terms
thereof;
 
(viii)  Claims. Released, waived or cancelled any claims or rights relating to
or affecting the Company in excess of US $10,000 in the aggregate or instituted
or settled any proceeding involving in excess of US $10,000 in the aggregate;
 
 
 

--------------------------------------------------------------------------------

 
 
(ix)  Discharged Liabilities. Paid, discharged or satisfied any claim,
obligation or liability in excess of US $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Subscription Agreement in the
ordinary course of business;
 
(x)  Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness in excess of US $150,000 in the aggregate, other than professional
fees;
 
(xi)  Guarantees. Guaranteed or endorsed in a material amount any obligation or
net worth of any person;
 
(xii)  Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other person;
 
(xiii)  Accounting. Changed its method of accounting or the accounting
principles or practices utilized in the preparation of its financial statements,
other than as required by GAAP;
 
(xiv)  Agreements. Entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.
 
3.14  Tax Returns and Audits.
 
(i)  Tax Returns. The Company has filed all material Tax Returns required to be
filed by or on behalf of the Company and has paid all material Taxes of the
Company required to have been paid (whether or not reflected on any Tax Return).
Except as set forth in the SEC Reports, (a) no governmental authority in any
jurisdiction has made a claim, assertion or threat to such Company that such
Company is or may be subject to Taxation by such jurisdiction; (b) there are no
liens with respect to taxes on the Company’s property or assets other than such
as would not have a Material Adverse Effect; and (c) there are no Tax rulings,
requests for rulings, or closing agreements relating to the Company for any
period (or portion of a period) that would affect any period after the date
hereof.
 
(ii)  No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of the Company, nor is
any such claim or dispute pending or contemplated.
 
3.15  Insurance Coverage. Except as disclosed in the SEC Reports, the Company
does not maintain any insurance policies.
 
3.16  Litigation; Orders. There is no proceeding (whether federal, state, local
or foreign) pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of Company’s properties, assets, business or
employees. To the knowledge of the Company, there is no fact that might result
in or form the basis for any such proceeding. The Company is not subject to any
material governmental orders.
 
 
 

--------------------------------------------------------------------------------

 
 
3.17  Licenses. Except as would not have a Material Adverse Effect, the Company
possesses from the appropriate governmental authority all licenses, permits,
authorizations, approvals, franchises and rights that are necessary for the
Company to engage in its business as currently conducted and to permit the
Company to own and use its properties and assets in the manner in which it
currently owns and uses such properties and assets (collectively, “Company
Permits”). The Company has not received notice from any governmental authority
or other Person that there is lacking any license, permit, authorization,
approval, franchise or right necessary for such Company to engage in its
business as currently conducted and to permit such Company to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets. Except as would not have a Material Adverse Effect, the
Company Permits are valid and in full force and effect. Except as would not have
a Material Adverse Effect, no event has occurred or circumstance exists that may
(with or without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any Company Permit; or
(b) result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Company Permit. The
Company has not received notice from any governmental authority or any other
Person regarding: (a) any actual, alleged, possible or potential contravention
of any Company Permit; or (b) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Company Permit. All applications required to have been
filed for the renewal of such Company Permits have been duly filed on a timely
basis with the appropriate Persons, and all other filings required to have been
made with respect to such Company Permits have been duly made on a timely basis
with the appropriate Persons. All Company Permits are renewable by their terms
or in the ordinary course of business without the need to comply with any
special qualification procedures or to pay any amounts other than routine fees
or similar charges, all of which have, to the extent due, been duly paid.
 
3.18  Interested Party Transactions. Except as disclosed in the SEC Reports, no
officer, director or stockholder of the Company or any Affiliate or “associate”
(as such term is defined in Rule 405 of the Commission under the Securities Act)
of any such Person, has or has had, either directly or indirectly, (1) an
interest in any Person which (a) furnishes or sells services or products which
are furnished or sold or are proposed to be furnished or sold by the Company, or
(b) purchases from or sells or furnishes to, or proposes to purchase from, sell
to or furnish the Company any goods or services; or (2) a beneficial interest in
any contract or agreement to which the Company is a party or by which it may be
bound or affected.
 
3.19  SEC Documents; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the three years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) and,
while not having filed all such Company SEC Reports prior to the date such
filings may have been due, is nevertheless current with respect to its Exchange
Act filing requirements. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statement therein, in light of
the circumstances under which they were made, not misleading. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject have been appropriately filed as exhibits to the Company
SEC Reports as and to the extent required under the Exchange Act. The financial
statements of the Company included in the Company SEC Reports comply in all
material respects with applicable accounting requirement and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto,
or, in the case of unaudited statements as permitted by Form 10-QSB of the
Commission), and fairly present in all material respects (subject in the case of
unaudited statements, to normal, recurring audit adjustments) the financial
position of the Company as at the dates thereof and the results of its
operations and cash flows for the periods then ended.
 
 
 

--------------------------------------------------------------------------------

 
 
3.20  Environmental Matters. Except as would not have a Material Adverse Effect:
 
(i)  The Company has at all time been and is in compliance with all
Environmental Laws applicable to the Company.
 
(ii)  There are no proceedings pending or threatened against the Company
alleging the violation of any Environmental Law or Environmental Permit
applicable to the Company or alleging that the Company is a potentially
responsible party for any environmental site contamination.
 
(iii)  Neither this Subscription Agreement nor the consummation of the
transactions contemplated by this Subscription Agreement shall impose any
obligations to notify or obtain the consent of any governmental authority or
third persons under any Environmental Laws applicable to the Company.
 
3.21  Title to and Condition of Properties. Except as would not have a Material
Adverse Effect, the Company owns (with good and marketable title in the case of
real property) or holds under valid leases or other rights to use all real
property, plants, machinery, equipment and other personal property necessary for
the conduct of its business as presently conducted, free and clear of all liens,
except such as would not have a Material Adverse Effect. The material buildings,
plants, machinery and equipment necessary for the conduct of the business of the
Company as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put,
and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.
 
ARTICLE IV
 
COVENANTS OF THE COMPANY
 
4.01  Operations. From and after the date hereof through the Closing, the
Company will operate only in the ordinary course of business and in addition
thereto, and not in limitation thereof; will not and will not permit or suffer
any Subsidiary to: (i) voluntarily incur any obligation; (ii) declare, authorize
or become obligated to make (or express any intention to make) any significant
distribution, dividend, increase in compensation or bonus to any Person; (iii)
incur any material Indebtedness; (iv) engage in a transaction with any
Affiliate; (v) amend any of its material agreements, contracts, articles of
incorporation or by-laws; or (vi) agree to do any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
4.02  Inspection. The Company shall permit authorized representatives of the
Purchasers to visit and inspect any of the properties of the Company, including
its books of account (and to make copies thereof and take extracts therefrom),
and to discuss its affairs, finances and accounts with its officers, employees,
independent accountants, consultants and attorneys, all at such reasonable times
and as often as may be reasonably requested.
 
4.03  Reverse Stock Split. The Company shall take such actions as are necessary
to consummate a 1 for 10 reverse split of its outstanding common shares at the
earliest practicable date.
 
ARTICLE V

 
INDEMNIFICATION; REMEDIES
 
5.01  Survival. All representations, warranties, covenants, and obligations in
this Subscription Agreement shall survive the Closing and expire six months from
the date hereof (the “Survival Period”).
 
5.02  Indemnification by the Company. From and after the Closing until (1) the
expiration of the Survival Period, or (2) with respect to a specific claim made
by the Purchasers against the Company prior to the expiration of the Survival
Period, until a court of competent jurisdiction renders a final unappealable
decision (or appeals of a decision are not taken within the time period
permitted for filing same) (the “Claims Period”), the Company shall indemnify
and hold harmless the Purchasers from and against any liabilities, loss, claims,
damages (excluding consequential, punitive and other similar damages), fines,
penalties, expenses (including costs of investigation and defense and reasonable
attorneys’ fees) or diminution of value (collectively, “Damages”) arising,
directly or indirectly, from or in connection with:
 
(i)  any breach of any representation or warranty made by the Company in this
Agreement or in any certificate delivered by the Company pursuant to this
Agreement; or
 
(ii)  any breach by the Company of any covenant or obligation of the Company in
this Agreement required to be performed by the Company on or prior to Closing.
 
5.03  Limitations on Amount. The Purchasers shall not be entitled to
indemnification pursuant to Section 5.02, unless and until the aggregate amount
of Damages to the Purchasers with respect to such matters under Section 5.02
exceeds $250,000, at which time, subject to the following cap on the maximum
amount of damages in respect of which the Purchasers may seek indemnification
hereunder, the Purchasers shall be entitled to indemnification for the total
amount of such Damages in excess of $250,000. The aggregate amount of Damages
for which the Company shall be responsible to indemnify the Purchasers with
respect to shall in no event exceed $13,100,000.
 
5.04  Determining Damages. Materiality qualifications to the representations and
warranties of the Company shall be taken into account in determining the amount
of Damages occasioned by a breach of any such representation or warranty for
purposes of determining the whether the baskets set forth in 5.03 have been met.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
GLOSSARY
 
6.01  Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
 
“Affiliate” of any person shall mean a Person controlling, controlled by or
under common control with, any such Person.
 
“Agreement” means this Subscription Agreement as from time to time amended and
in effect between the parties, including all exhibits hereto.
 
“Board of Directors” or “Board” means the board of directors of the Company as
constituted from time to time.
 
“Claims Period” shall have the meaning assigned to that term in
 
Section 5.02.
 
“Closing” shall have the meaning assigned to that term in Section 1.02.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act or the
Exchange Act.
 
“Damages” shall have the meaning assigned to that term in Section
 
5.02.
 
“Environmental Laws” means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.
 
“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or order.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission (or of
any other Federal agency then administering the Exchange Act) thereunder, all as
the same shall be in effect at the time.
 
“Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole or (b)
materially impair the ability of the Company to perform its obligations under
this Subscription Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Subscription Agreement, (ii) changes in the
United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the Company or its Subsidiaries, as the case may be,
operate.
 
 
 

--------------------------------------------------------------------------------

 
 
“Regulation S” means Regulation S promulgated under the Securities Act, as the
same may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.
 
“Requested Documents” shall have the meaning assigned to that term in Section
1.03(ii).
 
“SEC Reports” shall have the meaning assigned to that term in Section 1.03(ii).
 
“Securities” includes the Shares and shares of Common Stock issuable upon the
conversion thereof.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission (or of any
other federal agency then administering the Securities Act) thereunder, all as
the same shall be in effect at the time.
 
“Series B Preferred Stock” means the Company’s Series B Preferred Stock, $.001
par value, as authorized on the date of this Agreement.
 
“Subsidiary” or “Subsidiaries” means, with respect to any person, any
corporation, limited liability company, joint venture or partnership of which
such person (a) beneficially owns, either directly or indirectly, more than 50%
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote or to direct the voting of sufficient securities to elect a majority of
the board of directors or similar governing body.
 
“Survival Period” shall have the meaning assigned to that term in
 
Section 5.01.
 
“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.
 
“Tax Return” means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means, collectively, this Agreement and all agreements,
instruments and other documents to be executed and delivered in connection with
the transactions contemplated by this Agreement.
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S.
 
6.02  Accounting Terms. All accounting terms not specifically defined herein or
in any of the Transaction Documents shall be construed in accordance with
generally accepted accounting principles as applied in the United States of
America (“GAAP”) consistently applied, and all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles.
 
ARTICLE VII

 
MISCELLANEOUS
 
7.01  No Waiver: Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
7.02  Amendments. Waivers and Consents. Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if the Company (i) shall obtain consent thereto in writing from the
holder or holders of at least a majority in interest of the Shares and (ii)
shall deliver copies of such consent in writing to any holders who did not
execute such consent; provided that no consents shall be effective to reduce the
percentage in interest of the Shares the consent of the holders of which is
required under this Section 9.02. Any waiver or consent may be given subject to
satisfaction of conditions stated therein and any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
7.03  Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by written notice to the other parties):
 
 
 

--------------------------------------------------------------------------------

 


If to the Company:
General Components, Inc.
Suite 1503, Sino Plaza 255-257
Gloucester Road, Causeway Bay, Hong Kong
with a copy to:
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
   
Attention: Mr. Ma Qing, Chief Financial Officer
Telephone No.: +852 2975 9809
Attention: Mitchell S. Nussbaum, Esq.
Telephone No.:212-407-4000
Facsimile No.: 212-407-4990
   
If to the Purchasers: To the address set forth on the signature pages hereto
 

 
7.04  Costs, Expenses and Taxes. Each of the parties hereto shall bear its own
expenses with regard to the negotiation, drafting and completion of the
Transaction Documents and all related matters and transactions. The Company
shall pay any and all stamp, or other similar taxes payable or determined to be
payable in connection with the execution and delivery of this Subscription
Agreement, the issuance of any securities and the other instruments and
documents to be delivered hereunder or thereunder, and agrees to save the
Purchasers harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.
 
7.05  Effectiveness: Binding Effect: Assignment. This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchasers and the respective
successors and assigns. This Subscription Agreement may not be assigned by any
party hereto without the written consent of the Company (in the event a
Purchaser shall seek to assign its rights and duties hereunder) or all the
Purchasers (in the event the Company shall seek to assign its rights and duties
hereunder).
 
7.06  Survival of Representations and Warranties. All representations and
warranties made in the Transaction Documents, the Shares or any other instrument
or document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof.
 
7.07  Prior Agreements. The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties and
supersede any prior understandings or agreements concerning the subject matter
hereof.
 
7.08  Severability. The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
7.09  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, and without giving
effect to choice of laws provisions.
 
7.10  Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
7.11  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
 
7.12  Further Assurances. From and after the date of this Agreement, upon the
request of the Purchasers or the Company, the Company and the Purchasers shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.
 
7.13  Transfer. Nothing in the Transaction Documents or the Shares shall
restrict the right and ability of the Purchasers or its Affiliates to transfer,
and the Purchasers are hereby granted the right to transfer any rights, power or
privileges of or under the Transaction Documents or the Shares to its
Affiliates. The foregoing is in addition to, and not in limitation of; all other
rights, powers and privileges of the Purchasers.
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be executed as of the date first above written.
 
 
 

--------------------------------------------------------------------------------

 

General Components, Inc.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
 
EXECUTION OF THIS AGREEMENT BY ANY PURCHASER SHALL ALSO BE DEEMED TO CONSTITUTE
EXECUTION BY SUCH PURCHASER OF THE REGISTRATION RIGHTS AGREEMENT ANNEXED HERETO.
 
(NOTE: to be completed by purchaser):


Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of $__________ of Shares (Such Purchaser’s “Subscription Amount”)


Date: _______________, 2007.


If the purchaser is an INDIVIDUAL, or if the purchasers are INDIVIDUALS who have
purchased as JOINT TENANTS, as JOINT TENANTS with RIGHT OF SURVIVORSHIP, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:


 
___________________________
Print Names(s)
 
___________________________
Social Security Number(s)
 
___________________________
Signature(s) of Investor(s)
 
___________________________
Joint Signature
 
 
___________________________
Address
 
___________________________
Date



If the purchaser is a PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY COMPANY
or LIMITED LIABILITY PARTNERSHIP:


___________________________
Name of Partnership, Corporation,
Trust, Limited Liability Company
or Limited Liability Partnership
 
Address:
 
 
___________________________
Federal Taxpayer
Identification Number
 
By:___________________________
 
___________________________
Name: ________________________
State of Organization
Title:________________________
 





Company Signature Page Follows
 
 
 

--------------------------------------------------------------------------------

 


THE FOREGOING SUBSCRIPTION IS ACCEPTED AND AGREED TO this ___ day of
___________, 2007 with respect to _____________ Shares.




GENERAL COMPONENTS, INC.




By:______________________________________________
Name: Ma Qing
Title: Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGEMENT OF CONVERTIBLE NOTE INVESTORS


Each of the undersigned hereby acknowledges that the Convertible Promissory Note
previously issued to it shall automatically convert into Series B Preferred
Stock upon the consummation of the transactions contemplated by this Agreement
and hereby waives any and all rights to the notice of conversion required
pursuant to Section 5 of such Convertible Promissory Note. Each of the
undersigned hereby releases and discharges the Company from and against all
actions, proceedings, causes of action, claims for relief, demands, rights,
titles, interest, damages, losses, costs, expenses, obligations, liabilities and
other claims of every nature whatsoever arising out the performance of any
obligations under such Convertible Promissory Note. Each of the undersigned
hereby represents and warrants to the Company as to the same factual matters and
to the same extent as a Purchaser represents and warrants to the Company in
Section 1.03 of the Subscription Agreement as if it were deemed to be purchasing
Shares upon the automatic conversion of such Convertible Promissory Note. In
consideration of the foregoing representations and warranties on the part of the
undersigned, the Company hereby represents and warrants to each of the
undersigned as to the same factual matters and to the same extent the Company
represents and warrants to a Purchaser in Article III of the Subscription
Agreement as of the date of the automatic conversion of such Convertible
Promissory Note.


COMTECH GLOBAL INVESTMENTS, INC.
 
By: ___________________________
Name:
Title:
BERRARD HOLDINGS LIMITED PARTNERSHIP
 
 
By: ___________________________
Name:
Title:
BLOOMING TECHNOLOGY INVESTMENTS LTD.
 
 
By: ___________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
LONGVIEW FUND
 
 
By: ___________________________
Name:
Title:
 
 
 
____________________________________
Michael Rapoport
 
 
 
____________________________________
Shi Guo Hua



 
 

--------------------------------------------------------------------------------

 



Investor Certification


NAME OF INVESTOR:
 
Initial or Check the appropriate item(s)
 
US INVESTORS - The undersigned further represents and warrants as indicated
below by the undersigned’s initials:
 
A. Individual investors: (Please initial one or more of the following
statements)
 
1._______I certify that I am an accredited investor because I have had
individual income (exclusive of any income earned by my spouse) of more than
$200,000 in each of the most recent two years and I reasonably expect to have an
individual income in excess of $200,000 for the current year.
 
2._______I certify that I am an accredited investor because I have had joint
income with my spouse in excess of $300,000 in each of the most recent two years
and reasonably expect to have joint income with my spouse in excess of $300,000
for the current year.
 
3._______I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a joint net worth, in excess of $1,000,000.
 
4._______I am a director or executive officer of General Components, Inc.
 
5._______I have individual net worth or my spouse and I have joint net worth of
over $5,000,000.
 
 
B.
Partnerships, corporations, trusts or other entities: (Please initial one of the
following seven statements). The undersigned hereby certifies that it is an
accredited investor because it is:

 
1._____
an employee benefit plan whose total assets exceed $5,000,000;

 
2._____
an employee benefit plan whose investments decisions are made by a plan
fiduciary which is either a bank, savings and loan association or an insurance
company (as defined in Section 3(a) of the Securities Act) or an investment
adviser registered as such under the Investment Advisers Act of 1940;

 
3._____
a self-directed employee benefit plan, including an Individual Retirement
Account, with investment decisions made solely by persons that are accredited
investors;

 
4._____
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the Shares,
with total assets in excess of $5,000,000;

 
 
 

--------------------------------------------------------------------------------

 
 
5._____
a corporation, partnership, limited liability company, limited liability
partnership, other entity or similar business trust, not formed for the specific
purpose of acquiring the Shares, with total assets excess of $5,000,000;

 
6._____
a trust, not formed for the specific purpose of acquiring the Shares, with total
assets exceed $5,000,000, whose purchase is directed by a person who has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Shares; or

 
7._____
an entity (including a revocable grantor trust but other than a conventional
trust) in which each of the equity owners qualifies as an accredited investor.

 
NON-US INVESTORS - The undersigned further represents and warrants as indicated
below by the undersigned’s initials:
 
A. Please initial the following statement:
 
1._______I certify that I am not a “U.S. person” (as defined in Regulation S) or
purchasing for the account or benefit of a “U.S. person” and am purchasing
Shares in an “offshore transaction” in accordance with Regulation S.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.02
 
General Components, Inc. - Group Chart
 
[chart.jpg]






GCI : General Components, Inc., Nevada


Magical : Magical Insight Investments Limited, British Virgin Islands


HTW : Beihai Hi-Tech Wealth Technology Development Co. Ltd, China
Euro Asia : Euro Asia Arbitrage Investment Limited, Hong Kong


HEP : Beihai Hi-Tech Wealth Electronic Products Co. Ltd, China
BJ MCT : Beijing Hi-Tech Wealth Mobile Communication Technology Co. Ltd, China
BJ HTS : Beijing Hi-Tech Wealth Software Technology Ltd, China


Note:

1)  
On December 21, 2006 Magical invested US$3.6m into HTW enlarging its ownership
in HTW from 90% to 92.29%. On January 31, 2007 Magical entered into an asset
purchase agreement for the remaining interest in HTW.

2)  
HEP and BJ MCT are expected to be disposed of during the first quarter of 2007.
Currently, HEP and BJ MCT have limited assets, liabilities and operations.



 
 

--------------------------------------------------------------------------------

 